Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 1 of 67

EXHIBIT A
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 2 of 67
Location : All Courts Images

Skip to Main Content Logout My Account Search Menu Search Refine Search Back

Michael Lucero v. Tyson Foods, Inc, et. al.

REGISTER OF ACTIONS
Case No. D-1329-CV-2020-00044

 

MMMM

Case Type:
Date Filed:
Location:
Judicial Officer:

Miscellaneous Civil
01/07/2020

Eichwald, George P.

Page 1 of 2

 

Defendant Cargill Meat Solutions, Corp
1108 E South Union Ave

Midvale, UT 84047

Defendant JBS USA Food Company
1900 W Litlleton Blvd

Littleton, CO 82012

Defendant
420 South Central Ave
Clayton, MO 63015

Defendant Tyson Foods, Inc
206 S Coronado Ave

Espanola, NM 87532

Plaintiff Lucero, Michael

National Beef Packing Company, LLC

PARTY INFORMATION

Attorneys

A. Blair Dunn
Retained

505-750-3060(W)

 

OTHER EVENTS AND HEARINGS

01/07/2020} Cause Of Actions
Action Type

01/07/2020; OPN: COMPLAINT
Class Action Complaint
01/08/2020) SUMMONS ISSUED
Summons Issued (no image attached)
01/08/2020| Summons

Tyson Foods, Inc

Action

Cargill Meat Solutions, Corp

JBS USA Food Company

National Beef Packing Company, LLC

01/17/2020] SUMMONS RETURN

01/17/2020] SUMMONS RETURN

01/17/2020] SUMMONS RETURN

01/17/2020] SUMMONS RETURN

01/17/2020} AMENDED COMPLAINT
Amended Class Action Complaint

01/17/2020| JURY DEMAND 6 PERSON
Jury Demand ~ 6 Person

 

EVENTS & ORDERS OF THE COURT

Miscellaneous (Class Action Complation)

Served 01/10/2020
Response Due 02/10/2020
Returned 01/17/2020
Served 01/10/2020
Response Due 02/10/2020
Returned 01/17/2020
Served 01/10/2020
Response Due 02/10/2020
Returned 01/17/2020
Served 01/13/2020
Response Due 02/12/2020
Returned 01/17/2020

Summons Return-- National Beef Packaging Served on 1/13/2020 via Authorized Agent
Summons Return-- JBS USA Food Company Served on 1/10/2020 via Authorized Agent
Summons Return-- Cargil Meat Solutinos served on 1/10/2020 via Authorized Agent

Summons Return-- Tyson Foods served on 1/10/2020 via Authorized Agent

 

FINANCIAL INFORMATION

2/4/2020
01/07/2020
01/07/2020
01/17/2020
01/17/2020

Case 1:20-cv-00106-KWR-SMV

Plaintiff Lucero, Michael

Total Financial Assessment
Total Payments and Credits
Balance Due as of 02/04/2020

Transaction Assessment

File & Serve Payment Receipt # BERD-2020-85
Transaction Assessment

File & Serve Payment Receipt # BERD-2020-320

Document 1-1 Filed 02/05/20

Lucero, Michael

Lucero, Michael

Page 3 of 67 Page of 2

282.00
282.00
0.00

132.00
(132.00)
150.00
(150.00)

2/4/2020
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 4 of 67

FILED

13th JUDICIAL DISTRICT COURT
Sandoval County

1/7/2020 4:11 PM

STATE OF NEW MEXICO AUDREY GARCIA
COUNTY OF SANDOVAL CLERK OF THE COURT
THIRTEENTH JUDICIAL DISTRICT COURT KB
MICHAEL LUCERO,

on behalf of himself and others
similarly situated,

Plaintiff,

v. Case No, D-1329-CV-2020-00044

 

TYSON FOODS, INC,

CARGILL MEAT SOLUTIONS, CORP.,

JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY, LLC

Defendants.

CLASS ACTION MPLAINT
COMES NOW, Plaintiff Michael Lucero, by and through undersigned counsel of record
Western Agriculture, Resource and Business Advocates, LLP (A. Blair Dunn, Esq.) on behalf of
himself and all others similarly situated, alleges, with personal knowledge as to his own actions,
and upon information and belief as to those of others, the following against Defendants

(collectively, “Packers“ or “Defendants”):

NATURE OF THE ACTION

1. This is a proposed class-action complaint brought on behalf of one class and one subclass
(further defined infra), comprising ranchers and farmers who domestically sell cattle for beef that

is born, raised, and slaughtered in the United States that are placed in unfair competition with the
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 5 of 67

muscles cuts of beef from imported lived cattle and beef sold by Defendants (the "Products," as
further defined below) that are deceptively labeled and marketed.

2. Country of Origin Labeling (Cool) is a mandatory U.S. labeling law enforced by the U.S.
Department of Agriculture (USDA) that requires retailers notify their customers with information
regarding the source of certain foods, also referred to as covered commodities. The Farm Security
and Rural Investment Act of 2002 (2002 Farm Bill), the 2002 Supplemental Appropriations Act
(2002 Appropriations), and the Food, Conservation and Energy Act of 2008 (2008 Farm Bill)
amended the Agricultural Marketing Act of 1946 (Act) to require retailers to notify their customers
of the country of origin of covered commodities. Covered commodities include muscle cuts of
beef (including veal), lamb, chicken, goat, and pork; ground beef, ground lamb, ground chicken,
ground goat, and ground pork; wild and farm-raised fish and shellfish; perishable agricultural
commodities; macadamia nuts; pecans; ginseng; and peanuts. Specifically, this applied to
regulations promulgated by USDA that prohibited beef imported post-slaughter or products
derived from animals imported for immediate slaughter were required to label with the originating
country and could not be held out exclusively as “Product of the U.S.”

3. COOL is not a food safety program. It is a consumer labeling and marketing law regulated
by the USDA's Agricultural Marketing Service.

4. As directed by the United States Congress through Public Law 114-113, the Consolidated
Appropriations Act of 2016, the U.S. Department of Agriculture’s (USDA) Agricultural Marketing
Service (AMS) issued a final rule in 2016 that amends the Country of Origin Labeling (COOL)
regulations by removing the requirements for muscle cuts of beef and pork, and ground beef and

pork. The Consolidated Appropriations Act of 2016 repealed these COOL requirements and
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 6 of 67

immediately after the legislation was passed, USDA stopped enforcing the COOL requirements
for beef and pork effective Dec. 18, 2015. USDA is thus considered to be silent as to COOL
regulations regarding beef and pork post 2015.

5. Since the 2015, Defendants have been labeling beef that is imported into the U.S. post
slaughter as “Product of the U.S.” or some similar label designed to give the impression that the
beef that the consumer is purchasing is from an animal born, raised and slaughtered in the United
States. Likewise, since 2015 Defendants have imported cattle for immediate slaughter or for
finishing in the United States and then labeled the products derived from those animals as “Product
of the U.S.” Since 2015, imports of beef to the United States are estimated to average $6.2 billion
annually.

6. Since 2015, Defendants have breached consumer trust and engaged in an unconscionable
trade practice by representing that some of their beef products are a “product of the U.S.” when
in fact, the products are not derived from domestically originating cattle misleading the consumer
and unfairly harming the American producers.

7. Since 2015, the average price to the consumer for beef products has dropped by 10% while
the average price paid to American producers of beef for their cattle has dropped by an average of
40%.

8. Currently Defendants are responsible for over 80% of the market share of beef sold in the
United States.

9, In order to clearly understand the impact that beef imports are having on the market and
their availability to consumers to understand their prevalence a conversion of live cattle to beef is

illustrative. The USDA counts imported live cattle and converts imported beef into a live cattle
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 7 of 67

equivalent. The agency uses a conversion factor of 592 pounds to determine the live cattle
equivalent. For example, 1 billion pounds of imported beef is the rough equivalent of 1.7 million
live cattle. As of 2019, Defendants as importers now control about 6.9 million cattle in the U.S.
market. Only the state of Texas, which controls about 12.6 million cattle exceeds the importers'
control. Neither Kansas nor Nebraska, which are the nation's second and third top cattle inventory
states, even rival Defendants in domestic cattle inventory.

10. Defendants’ misrepresentations about beef that is a “product of the U.S.” prompts
consumers to buy beef products with more confidence than they might otherwise have, and to pay
more for them than they otherwise would and allows Defendants to pay Plaintiff, the members of
the Class and the members of the sub-class significantly less for their cattle that actually originate
in the United States.

11. Plaintiff Lucero, like most domestic producers ranches in an environmentally responsible
manner with concern for food safety standards and humane animal handling standards and expects
that consumers will rely on upon those actions in making a decision on purchasing beef.
Reasonable consumers who see Defendants’ representations about beef that is a “Product of the
US.,” did not expect the Products to be derived from non-domestic cattle. Reasonable consumers
purchased the Products believing that they were supporting American producers, like Plaintiff
Lucero, by purchasing Products labeled “Product of the U.S.”

12. By deceiving consumers about the true origin of the Products, Defendants are able to sell
a greater volume of the Products, to produce cheaper products in other Countries, and to take away
market share from competitors as well as pay lower prices to domestic producers, like Plaintiff

Lucero, thereby increasing their own sales and profits.
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 8 of 67

13. Because Defendants’ labeling and advertising of the beef products are false and misleading
to reasonable consumers in order to engage in unfair competition that harms American beef
producers, Plaintiff Lucero brings this case on behalf of himself and the members of the class and
subclass seeking injunctive and monetary relief, as set forth more fully below.
PARTIES

14. Plaintiff Michael Lucero is a resident of Sandoval County, New Mexico, and a long-time
producer of beef cattle with a multi-generational history of ranching in New Mexico. During the
class period (as further defined below), Plaintiff Lucero has produced beef cattle for sale into the

commercial beef market.

15. While producing beef cattle born, raised and slaughtered in the United States, Plaintiff
actively engaged in conservation efforts to produce beef in an environmentally sound and socially
conscious manner. Plaintiff Lucero undertook these efforts, as do other American producers, so
that the American consumer could rely on their reputations as domestic producers when purchasing
beef upon representations that they were products of the United States or similar statements.
Consumers understood the representations about the origination of the Products to mean that the
they were purchasing beef from cattle born, raised and slaughtered in the United States on

operations such as Plaintiff s.

16. Defendant Tyson Foods, Inc. is a Delaware corporation with its principal place of business

in Springdale, Arkansas.

17. Defendant Cargill Meat Solutions Corporation, is a Delaware corporation with its principal

place of business in Wichita, Kansas.

18. Defendant JBS USA Food Company, is a Delaware corporation with its principal place of
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 9 of 67

business in Greeley, Colorado.

19. Defendant National Beef Packing Company, LLC, is a Delaware corporation with its

principal place of business in Kansas City, Missouri.

20. Defendants manufacture and/or cause the manufacture of the Products, and market,

distribute, and sell the Products throughout the United States, including in New Mexico.

SUBSTANTIVE ALLEGATIONS

21. In recent years, consumers have grown more concerned about health, sustainability, and
animal welfare, leading them to consider how their food is produced. This increased consideration
of food production has made consumers more reliant on domestically raised cattle in order to have
confidence that the beef they are purchasing meets those concerns, thus a product that is labeled
“Product of the U.S.” generates a confidence in the consumer that the beef that they are about to
purchase is from an American rancher or farmer, like Plaintiff Lucero, to that fulfills their socially
conscious and environmentally responsible concerns including concerns that the beef they are
about to consume isn’t contributing to serious environmental degradation such as what is being
experienced in the deforestation of Brazil.

22. Consumers now actively seek products that provide assurances regarding animal welfare,
food safety standards, environmentally sound production methods and support for the domestic
producers. Consumers (as Defendants know) are willing to pay more for products marketed in this
way than they are willing to pay for competing products that do not provide these assurances,
moreover is presented the choice between buying American beef and foreign beef consumers
overwhelmingly prefer American beef.

23. Defendants manufactures and markets a variety of products from the muscle cuts of beef
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 10 of 67

(the "Products") that are derived both from cattle born and raised in the United States and from
imported beef either live or slaughtered elsewhere.

24. Defendants represent to consumers that the Products (all of them, not just Products from
cattle born and raised in the USA) are “Products of the USA” even though some the Products they
are selling to consumers were derived from cattle that never drew a breath of American air, much
less were born here. The "Product of the U.S." packaging or similar labeling omitting where the
Product actually originated from leads consumers to believe, that the beef they are purchasing was
born and raised on an American ranch or farm.

I. The Reality of the Imported Beef or Live Cattle for the Products
Renders the Defendants’ Advertising False and Deceptive.

25. In contrast to what Defendants have told consumers, the Products are made from a mixture
of domestically born and raised cattle (actual “Product of the U.S.”) and imported beef
(approximately 3.06 billion pounds on average since 2014) as well as imported live cattle
(approximately 1.94 million head on average since 2014). Unbeknownst to consumers who believe
they are supporting exclusively American ranchers and farms raised according to that ethos they
understand to be associated to the beef industry in this Country, Defendants are misleading them
to use their patronage to support unknown, qualified beef production practices, such as feedlot
shipping across the oceans in an environmentally damaging fashion or such as the environmental
devastation of deforestation of the Amazon Rain Forest for grazing witnessed in Brazil.

26. The packaging presents the Products as “Products of the U.S." or other similar
representations that are prominent on packaging, results in the representations are necessarily seen
by retail purchasers of the Products. Thus, representations made by Defendants regarding country
of origin made to the distributors or to retailers that repackage the meat such as grocers, Costco or

Sam’s Club results in a misleading and false representations being made to the consumer.
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 11 of 67

 

 
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 12 of 67

 
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 13 of 67

 

 

 

 

 

10
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 14 of 67

 

 

1]
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 15 of 67

 

12
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 16 of 67

 

 

13
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 17 of 67

 

14
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 18 of 67

 

27. The packaging, with its "Product of United States" or “USDA Choice” with no accurate

representation of country of origin, prominently directs purchasers to assume that the Products are
actually derived from domestically born and raised cattle when in fact that may not be true at all.
28. In the instance of the Costco packaging, the absence of the country of origin taken together,

with "USDA Choice” or other grading label, are intended to, and do, portray to consumers that

15
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 19 of 67

they are purchasing a “Product of the United States” which is contrasted to lamb which is required
to have accurate country of origin labeling.

29. — In the case of “grass-fed beef” over 75% of the beef sold to consumers largely (80%) by
Defendants is from foreign cattle not beef that originates exclusively in the United States.

30. Contrary to the representations made by Defendants and passed on to retailers who make
the representations to the consumers, much of the beef in the Products is not actually a product of
the United States.

i. Defendants’ Have Deceived Consumers and Are Aware That Their Representations
Are False.

31. | America’s ranchers and farmers, like Plaintiff Lucero, have spent decades cultivating a
reputation as an environmentally and socially conscious beef industry. Since 2015, when USDA
went silent on COOL for beef and pork, Defendants have been able to benefit from that reputation,
and from the consumer trust it engenders, without necessarily operating the way that American
farmers and ranchers are reputed to do and then misused that consumer trust to pay domestic
producers 40% less on average per year since 2015 less for their born and raised American beef
that they sell alongside foreign beef to the consumer under the same labeling.

32. Reasonable consumers rely on manufacturers, their reputation, and the information
provided in manufacturers' marketing in making purchase decisions, especially in purchasing food.
33. Reasonable consumers lack the information and scientific knowledge necessary to
ascertain the true source, quality, and nature of the beef products they purchase.

34. Reasonable consumers must, and do, rely on Defendants to report honestly where the

products originate.

35. Reasonable consumers are misled and deceived by Defendants labeling as to where the

16
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 20 of 67

Products originate from and what that means for how the Product was produced.

36. Defendants made these false, misleading, and deceptive representations, and omitted the
true information that would counter them, knowing that consumers would rely upon the
representations and omissions in purchasing the Products.

37. In making the false, misleading, and deceptive representations and omissions at issue,
Defendants knew and intended for consumers to purchase the Products believing them to be
products of the United States when consumers might otherwise purchase a competing product,
from Plaintiff Lucero or others that are similarly situated, that was actually born, raised and
slaughtered in the United States.

38. In making the false, misleading, and deceptive representations and omissions at issue,
Defendants also knew and intended that consumers would purchase foreign beef believing that
they where purchasing something that represented a humane, environmentally sound and/or
socially responsible, production furthering Defendants’ private interest of increasing their profits
through the sale of what would otherwise be cheaper valued products to the consumer and
decreasing the sales of products that are truthfully marketed by its competitors and thereby
allowing them to American producers like Plaintiff Lucero less for their cattle.

39. Upon information and belief, Defendants have profited enormously to the detriment of
consumers and domestic producers from its falsely marketed products. It is understood that on
average per year since 2015 that imports for Defendants represents close to $6.2 Billion annually.
40. Defendants’ conduct in representing the Products as being products of the United States
deceived and/or is likely to deceive the public.

41. To this day, Defendants continues to conceal and suppress the true origination of the

17
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 21 of 67

Products.

42. Defendants’ concealment tolls the applicable statute of limitations.

43. Upon information and belief, Defendants have failed to remedy the problems with their
marketing, thus causing future harm to domestic beef cattle producers, as well as real, immediate,
and continuing harm.
44. _ Plaintiff Lucero and other members of the Class and Subclass will continue to suffer injury
if Defendants’ deceptive conduct is not enjoined. Plaintiff Lucero would like to continue raising
cattle for beef for sale to the consumers. But as a result of Defendants wrongful acts, Plaintiff
Lucero and other producers have been unfairly disadvantaged by the actions of Defendants in a
way that threatens the viability of their businesses that are already understood to have tight margins
or profitability. Absent an injunctive order, Plaintiff Lucero and other American beef producers
are prevented competing fairly in the market, and are otherwise at continued risk of real and
immediate threat of repeated injury, including an artificially suppressed price for their cattle.
45. Defendant has failed to provide adequate relief to members of the Class as of the date of
filing this Complaint.

JURISDICTION AND VENUE
46. This Court has subject matter jurisdiction under the New Mexico Constitution and the
Unfair Practices Act, NMSA 1978 57-12-1 ef seq..
47. — This Court has personal jurisdiction over the parties in this case. Defendants conduct
business in New Mexico and avails itself of the laws of this State to market, promote, distribute,
and sell the Defendants’ Products to consumers throughout New Mexico.

48. Venue is proper in this District because substantial acts in furtherance of the alleged

18
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 22 of 67

improper conduct, including the dissemination of false and misleading information regarding the
nature, quality, and/or ingredients of the Products, occurred within this District; Plaintiff Lucero
resides in and ranches in this District; and Plaintiff Lucero brings this action under the laws of
New Mexico.

CLASS ALLEGATIONS

49. Plaintiff Lucero brings this action as a class action pursuant to NMRA Rule 1-023. Plaintiff

seeks to represent the following Class and Sub-Class:

(1) All ranchers and farmers in the United States who produced beef cattle for
commercial sale that were born, raised and slaughtered in the United States. ("Class").

(2) — All ranchers in New Mexico who produced beef cattle for commercial sale that
were bom, raised and slaughtered in the United States ("New Mexico Sub-Class").

50. — Excluded from the Class and New Mexico Sub-Class are (1) Defendants, any entity or
division in which any Defendants’ have a controlling interest, and Defendants’ legal
representatives, officers, directors, assigns, and successors; and (2) the judge to whom this case is
assigned and the judge's staff.

51. The requirements of Federal Rule of Civil Procedure 23 are satisficd:

A. Numerosity: The members of the Class and the New Mexico Sub-Class are so
numerous that joinder of all members is impracticable. While the exact number of Class
members is currently unknown to Plaintiff Lucero, based on the known number of ranchers and
farmers commercially operating to sell cattle for beef in the United States and New Mexico,
Plaintiff Lucero estimates that each numbers greater than 45, if not more.

B. Commonality: There are questions of law and fact that are common to the Class

members and that predominate over individual questions, and therefore, the requirements of

19
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 23 of 67

Rule 23(b)(3) are met. The common questions of law and fact include the following:

i. Whether Defendants materially misrepresented, either through

express or implied representations, that the muscle cut of beef in the
Products originated exclusively from the United States;

ii. Whether Defendants misrepresented and/or failed to disclose material
facts concerning the Products;

iii. Whether Defendants’ labeling, marketing, and sale of the Products as
products of the United States constitutes unfair, deceptive,
fraudulent, or unlawful conduct;

iv. Whether Defendants procured and has retained ill-gotten gains from
members of the Class;

v. Whether Defendants’ conduct injured domestic beef producers and, if
so, the extent of the injury;

vi. Whether Plaintiff Lucero and the Class or New Mexico Sub-Class
members are entitled to injunctive relief; and

vii. The appropriate remedies for Defendants’ conduct.

C. Typicality: Plaintiff Lucero’s claims are typical of the claims of the Class and New
Mexico Sub-Class because Plaintiff Lucero suffered the same injury-i.e., Plaintiff Lucero was
economically harmed by being unfairly able to compete in the market as a result of Defendants’
misleading representations and omissions about the origination of those cattle for the Products.

D. Adequacy: Plaintiff Lucero will fairly and adequately represent and protect the

interests of the members of the Class and the New Mexico Sub-Class. Plaintiff Lucero does

20
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 24 of 67

not have any interests that are adverse to those of the Class members or New Mexico Sub-
Class members. Plaintiff Lucero has retained competent counsel experienced in class action
litigation and intends to prosecute this action vigorously.

E. Superiority: A class action is superior to other available methods for the fair and
efficient adjudication of this controversy. Class action treatment will permit a large number of
similarly situated persons to prosecute their common claims in a single forum simultaneously,
efficiently, and without the unnecessary duplication of effort and expense that numerous
individual actions would engender. Since the damages suffered by individual Class members
are relatively small, the expense and burden of individual litigation make it virtually impossible
for the Class members to seek redress for the wrongful conduct alleged.

52. The prerequisites for maintaining a class action for injunctive or equitable relief under
NMRA 1-023 are met because Defendants have acted or refused to act on grounds generally
applicable to the Class and to the New Mexico Sub-Class, thereby making appropriate final

injunctive or equitable relief with respect to the Class as a whole.

CAUSES OF ACTION

FIRST CAUSE OF ACTI

Violation of the New Mexico Unfair Practices Act
(On Behalf of Plaintiff and the New Mexico Subclass)

53. Plaintiff Lucero repeats the allegations in all the foregoing paragraphs as if fully set forth
herein.
54. Plaintiff Lucero brings this claim on his own behalf and on behalf of the New Mexico

Subclass.

55. The Unfair Practices Act (N.M.S.A. §§ 57-12-1 ef seg. ("UPA")) declares unlawful all

21
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 25 of 67

“Tulnfair or deceptive trade practices and unconscionable trade practices in the conduct of any
trade or commerce." N.M.S.A. § 57-12-1. The UPA is to be liberally construed to protect the public
and encourage fair and honest competition.

56. Defendants have acted unfairly and deceptively, in violation of the UPA, by
misrepresenting to consumers that the muscle cuts of beef in the Products originates exclusively
from American ranchers and farmers like Plaintiff Lucero and other similarly situated in order to
capitalize on the reputation of those domestic producers. This representation was likely to mislead
consumers acting reasonably under the circumstances and did mislead consumers acting
reasonably under the circumstances.

57. Having made these representations, Defendants have acted unfairly and deceptively, in
violation of the UPA, by omitting information about the actual origination of the beef in the
Products a great amount of which originates from imports of beef and imported foreign cattle. This
omission was likely to mislead consumers acting reasonably under the circumstances, and did
mislead consumers acting reasonably under the circumstances, so that Defendants could pay
Plaintiff and the Class and sub-Class members less for their domestically originated cattle for beef.
58. Defendants’ representations and omissions were material to consumers. Defendants
representations and omissions led consumers to believe that the Products were derived from
American ranches and farms with a reputation of humane standards, food safety protections, and
being environmentally responsible. Defendants’ representations and omissions led consumers to
purchase imported Products, to purchase more of those Products, and/or to pay a higher price for
the Products than they otherwise would have, while at the same time paying domestic producers

like Plaintiff Lucero 40% less on average per year for their cattle.

22
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 26 of 67

59. Although it is not necessary for Plaintiff Lucero to prove that Defendants intended to act
unfairly or deceptively, on information and belief, Defendants did so intend, and did knowingly
capitalize on the reputation of domestic beef producers to make material representations and
omissions to consumers in New Mexico and across the nation.

60. Defendants acted with malice, ill will, or wanton conduct in deceiving New Mexico
consumers about how their purchasing dollars are being spent, and whether they are supporting
domestic producers, or unwittingly spending in support of foreign beef operations associated with
environmental degradation. Defendants acted with malice, ill will, or wanton conduct in deceiving
New Mexico consumers who wish to support environmentally responsible socially conscious New
Mexico and USA-based businesses like that of Plaintiff Lucero and other domestic producers.

61. Pursuant to NMSA § 57-12-10, a person who sustains injury or damages as a result of
practices prohibited by UPA may sue for equitable relief and to recover damages or return of
consideration. Plaintiff Lucero sustained injury and damages by receiving less for his cattle that
he would have in fair competition that disclosed the actual origin of the beef the consumers bought.
62. Plaintiff Lucero brings this claim for violation of the UPA on his own behalf, and on behalf
of other New Mexico ranchers who were paid less for their cattle as a result of Products labeled as
products of the United States being sold to consumers that were not genuinely products of the
United States. Plaintiff Lucero is a "person" pursuant to NMSA § 57-12-2 that has been harmed
by the unfair competition created by the unconscionable trade practices of Defendant.

63. Plaintiff Lucero and members of the New Mexico Subclass are entitled to:
a. equitable relief;

b. actual damages or the sum of one hundred dollars ($100), whichever is
greater;

23
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 27 of 67

c. exemplary damages up to three times actual damages or three hundred dollars
($300), whichever is greater, and

d. attorneys' fees and cost.

NMSA § 57-12-10.
COUNT I

Unjust Enrichment
(On Behalf of Plaintiff and the Class)

64. Plaintiff Lucero repeats the allegations in all the foregoing paragraphs as if fully set forth
herein.

65. Plaintiff Lucero brings this claim on his own behalf and on behalf of the Class.

66. As the intended, direct, and proximate result of Defendants' conduct, Defendants have been
unjustly enriched through sales imported Products at the expense of Plaintiff Lucero and the Class
members.

67. Under the circumstances, it would be against equity and good conscience to permit
Defendants to retain the ill-gotten benefits that they received from acting unfairly in competition
with Plaintiff Lucero and the Class members by misleading consumers so that they could increase
profits while diminishing the amounts paid to Plaintiff Lucero and the Class members for their
cattle produced for beef.

PRAYER FOR RELIEF

Plaintiff Lucero, on his own behalf and on behalf of the Class and the New Mexico
Subclass, prays for the following relief:
A. An order certifying the Class and New Mexico Subclass under Rule 23 of the New

Mexico Rules of Civil Procedure and naming Plaintiff Lucero as Class and New Mexico

24
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 28 of 67

Subclass Representative and his attorneys as Class Counsel;
B. A declaration that Defendants are financially responsible for notifying Class and New
Mexico Subclass members of the pendency of this suit;

C. An order declaring that Defendants’ conduct violates the New Mexico UPA;

D. An order providing appropriate equitable relief in the form of an injunction against
Defendants' unlawful and deceptive acts and practices, and requiring proper, complete, and
accurate representation, packaging, and labeling of the Products;

E. An order providing appropriate equitable relief in the form of an injunction against
Defendants’ unlawful and deceptive acts and practices, and requiring that Defendants remove and
refrain from making representations on the Products' packaging that beef that is not born, raised
and slaughtered in the US is exclusively a product of the US and requiring that any Products from
cattle that are not born, raised and slaughtered in the US be labeled in a way to disclose the accurate

and complete origination of the Product;

F. Actual damages for members of the New Mexico Subclass pursuant to NMSA § 57-12-10;

G. Exemplary damages of 3 times the actual damages for members of the New Mexico
Subclass pursuant to NMSA § 57-12-10;
H. Restitution for members of the Class to recover Defendants’ ill-gotten benefits;

J. An order finding in favor of Plaintiff Lucero and the Class and New Mexico Subclass on

all counts asserted herein;

K. Prejudgment interest on all amounts awarded;
L. An order of restitution and all other forms of equitable monetary relief;
M. Injunctive relief as the Court may deem appropriate; and

25
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 29 of 67

N. An order awarding Plaintiff Lucero, the Class and New Mexico Subclass their attorneys’
fees and expenses and costs of suit.
Respectfully submitted,

WESTERN AGRICULTURE, RESOURCE
AND BUSINESS ADVOCATES, LLP

/s/ A, Blair Dum

A. Blair Dunn, Esq.

400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102
(505) 750-3060
abdunn@ablairdunn-esq.com

26
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 30 of 67

 

 

 

dak
SUMMONS FOR COMPLAINT 13th JUDICIAL _oisteicd COUR
District Court: Thirteenth Judicial District Court __| Case Number: D-1329-CV-2020-0004; 090 dovay Ant
Court Address: 1500 Idalia Rd. Bldg A NW AUDREYIGARCIA
Bernalillo, NM 87004 Judge: George P. Eichwald =CLERK OF THR COURT
Court Telephone No.: 505-867-2376 Denika Bherman
Plaintiff(s): Defendant:
MICHAEL LUCERO Name: NATIONAL BEEF PACKING
y COMPANY, LLC.
Defendant(s): Address: 120 South Central Ave.
TYSON FOODS, INC., Clayton, MO 63015
CARGILL MEAT SOLUTIONS, CORP.,
JIBS USA FOOD COMPANY,
NATIONAL BEEF PACKING COMPANY,
LLC.

 

 

 

 

 

TO THE ABOVE NAMED DEFENDANT(S): Take notice that

1. A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued this Summons.
2. You must respond to this lawsuit in writing. You must file your written response with the Court no
later than thirty (30) days from the date you are served with this Summons. (The date you are considered
served with the Summons is determined by Rule 1-004 NMRA) The Court’s address is listed above.

3. You must file (in person or by mail) your written response with the Court. When you file your response,
you must give or mail a copy to the person who signed the lawsuit.

4. Ifyou do not respond i in writing, the Court may enter judgment against you as requested in the lawsuit.
5. You are entitled to a jury trial in most types of lawsuits. To ask for a jury trial, you must request one in
writing and pay a jury fee.

6. Ifyou need an interpreter, you must ask for one in writing.

7. You may wish to consult a lawyer. You may contact the State Bar of New Mexico for help finding a
lawyer at www.nmbar.org; 1-800-876-6657; or 1-505-797-6066.

Dated at Bernalillo , New Mexico, this 8th_ day of __January_. 2020.

 

AUDREY GARCIA

CLERK OF COURT

By: /s/ Kayla Breceda pF hey /s/ A. Blair Dunn

Deputy i? go OOURYg “1. ” Signature of Attorney for Plaintiff

. § % 4 Name: A. Blair Dunn
SEAL 7 Address:400 Gold Ave SW, Suite 1000
P o 2 Albuquerque, NM 87102
2 e c Telephone No.: (505) 750-3060
“War, next
~ pe Fax No.:(505) 226-8500
en pt Email Address: abdunn@ablairdunn-esq.com

ROAT 9

THIS SUMMONS IS ISSUED PURSUANT.TO RULE 1-004 OF THE NEW MEXICO RULES OF CIVIL
PROCEDURE FOR DISTRICT COURTS.
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 31 of 67

 

Sloe RETURN?
STATE OF NEWHEXIEO )
y 3g
COUNTY OF py less)

1, being dudy sworn, on oath, state that T am over the age of etghteen (18} ) years and not @ party to this
lawsuit, and that I served this. summons in Sf Lee S conmy on the (2 day of “Fug wes) ,
f 36 _, by delivering a copy ef tis summons, with a copy of complaint attached, in the following manner:

 

 

icheck one box and fHlip appropriate blanks}

{ ] to the defendant (used when defendant accepts a copy af summons and
complaint.or refuses to accept the sununons and complaint)

[ ] to the defendant by [mail] [courier service] as provided by Rule 1-04 NMRA (used when service ts by
grail or conunercial courier service),

After atiempting to serve the summons and complaint on the defendant by personal service or by mail ar

comunercial courier service, by delivering a copy of this summons, with a copy of complaint attached, in

the following manner:

 

fj te _ a person over fiftzen (15) years of age and residing at the usual place
of abode of defendant . __» (used whea the defendant is nat presently at place of

abode) and by railing by first class snail wo the defendant at (insert defendant's
laxt known mailing address) a capy of the summons and counplaint.

{ ] to , the persen. apparently in charge at the actual place of business or

employment of the defendant and by mailing by first class mail to the defendant at

__ tinsert defendant’s business address} and by mailing the summons and

complaint ‘by ‘first class mail to the defendant at Gasert defendant's last known
nailing address).

 

it . j i oo» i fe ’ . . . . in. .
fx] to fhaerk Love Be ct an agent authorized to receive service of procesa for defendant
Ava Benul Zé fe + :

 

 f to , [parent] [euardian} [custodian} fconservater] [euardian ad
Htem] of defendant {vsed when defendant is a minor ar aa incompetent
person).

[ ] to Caaie of perso8), _ Qtille af
person authorised to receive service, Use this alternative when the defendant is a corporation ar an
association subject to 4 sidt wader a common name, a land grant board of tristees, tee State of New
Mexico ar any political subdivision).

 

 

Fees:

 

we a

LM Ett
Signature/of person making service

fe ee

4 : a
aes Sayvee”
Tule Gf anvil

ES Lh, We me this is day of “ee shone peg oe

Judge, notary or other officer
authorized to-administer oaths

 

 

 

; oar ROBERT Hi.
Mabey Zoic My Cron ta
Official citle *abruaty 22, 2023
St Lous Qounty
commlodon ef enea ng

Be
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 32 of 67

USE NOTE
1. Unless otherwise ordered by the court, this return is not to be filed with the court prior to service

of the summons and complaint on the defendant.
2. If service is made by the sheriff or a deputy sheriff of a New Mexico county, the signature of the

sheriff or deputy sheriff need not be notarized.

[Adopted effective August I, 1988; as amended by Supreme Court Order 05-8300-01, effective March 1,
2005; by Supreme Court Order 07-8300-16, effective August 1, 2007; by Supreme Court Order
No. 12-8300-026, effective for all cases filed or pending on or after January 7, 2013.]
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 33 of 67

 

 

 

Distriet Court: Thirteenth Judicial District Court Case Number: D-1329-C'¥-26002 R02 10:47 AM
Court Address: 1400 Idalia Rd. Bldg A NW 6 ek. CLERK OD TE oui
Bornalitilo, NM 87004 Audge: George PB, Lichwil!

ere Ber Denika Sherman
Court Telephone Mo. 505-867-2376

 

Plamiuifish Defendant:

MICBAEL LICERG Name: JIBS OSA FOOD COMPANY
vi. |

Defendant(s): Addrose: 1980 W. Littleton Blvd.

TYSON FOOBS, INC,

CARCHILL MEAT SOLIITIONS, CORR.,
JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY,
LIL.

Littleton, CO 82042

 

 

 

 

 

TO THE ABOVE NAMED DEFENDANT(SY Take notice that

i, A lawsuit has been fled against you. A copy of the lawsuit is attached, The Court issued this Suramons.
2. ‘You must respond to this lawsuit ia writing. You must file your written response with the Court no
ister than thirty (30) days from the date you are served with this Summons. (The date you are considered
served with the Sumyoons is determined by Rule 1-004 NMRA) The Court's address is Hsted above,

3. You must file (in person or by mail) your written resporse with the Court. When you file your responas,
you must give or mail a copy to the person who signed the lawsuit.

4, Ifyou do not respond in writing, the Coart may enter pudernent against you as reqaested in the lawanit.
$. You are entitled to 3 jury trial ix reost types of lawsuits. To aak for a jury trial, you oust TEQUESL ONE DI
wilting and pay a jary fee.

& {fyou need an interpreter, you roust ask for one in writing,

7. You may wish to consult a lawyer, You may contact the State Bar of New Mexico for help finding a
lawyer at wer iuoharorg; 1-800-876-6657; or 1-305-707-6066.

”

 

if 4, Blair Duan
Signature of Attorney for Plaintt¥
Name: A. Blair Dunn -
Addtess:400 Gold'Ave SW, Suite 1600
Albuquerque, NM 87362
Telephone Now ($05) 750-3060
Fax No.(503} 226-8500
Ryoail Address: abdunn @ablairdunn-eao.com

Deputy

 

THIS SUMMONS TS ISSUED PURSUANT TO RULE 1-004 GF TRE NEW MENICO RULES OF CIVI,.
PROCEDURE FOR DISTRICT COURTS.
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 34 of 67

Court: Districs Court Second Judicial District Court, New Afextca
Case Name: (-)328-CP-2020-00044
Case Number : Michael Lucero y Teson Foods, Inc

RETURN OF SERVICE

IN TRE STATE OF COLORADO, COUNTY OF JEFFERSON, I
declare under oath that { served the documents specified here,

 

specified o on nthe document herein after referred to as SUB JECT. : “At the

time of service SUBJECT was located a at: [808 am iizion &

   

   

wey By lew Win ng » the documents with the individual identified
to me as SUBIECT

[| By leaving the documents with SUBJECT who refused
service.

By le leaving gt the documents at the usual place 0 of business

 

service “for SUBJECT.
[_] By leaving documents with a family member over the
age of 18 atthe SUBJECT'S usual place of abode

 

Lam over the age of 18 and am not in any way interested in or party to this case.
SERINE ASABE A ERISA MATISSE IN SHEAR ASE EIA A OEHHA A AF ek

ays iBSCRIBED AND SWORN to before me this SE
‘ 2020, by Telecia Smith, in JEFFERSC INC OF JNTY,

 

  
  

 

we KP eng

ae
“

CAS al

 

 

Se ee Ee . Een
é Notary Public/Commission Expites \ Private Procé’s Server
f \
\
AN ER AAs ey, .

   

[
heres

1 5.
Favmarasonmnnmmasnaranane we
oe ,

 
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 35 of 67

 

SUMMONS FOR COMPLAINT

13th JUDICIAL DISTRICT

 

Sand
District Court: Thirteenth Judicial District Court Case Number: D-1329-CV-2020-0094¢7 909.
Court Address: 1500 Idalia Rd. Bldg A NW AUDREY
Bernalillo, NM 87004 Judge: George P. Eichwald =CLERK OF THE

FILED
COURT

| County
0:47 AM
GARCIA

COURT

Court Telephone No.: 505-867-2376

 

Plaintiff(s): Defendant:
CORP.
v.
Defendant(s): Address: 1108 E. South Union Ave.

TYSON FOODS, INC., Midvale, UT 84047

CARGILL MEAT SOLUTIONS, CORP.,
JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY,
LLC.

 

 

 

 

 

TO THE ABOVE NAMED DEFENDANT(S): Take notice that

1. A lawsuit has been filed against you. A copy of the lawsuit is attached. The Court issued this Summons.
2. You must respond to this lawsuit in writing. You must file your written response with the Court no
later than thirty (30) days from the date you are served with this Summons. (The date you are considered
served with the Summons is determined by Rule 1-004 NMRA) The Court’s address is listed above.

3. You must file (in person or by mail) your written response with the Court. When you file your response,
you must give or mail a copy to the person who signed the lawsuit.

4. Ifyou do not respond in writing, the Court may enter judgment against you as requested in the lawsuit.
5. You are entitled to a jury trial in most types of lawsuits. To ask for a jury trial, you must request one in
writing and pay a Jury fee.

6. Ifyou need an interpreter, you must ask for one in writing.

7. You may wish to consult a lawyer. You may contact the State Bar of New Mexico for help finding a
lawyer at www nmbar.ore; 1-800-876-6657; or 1-505-797-6066.

Dated at Bernalillo _, New Mexico, this 8th day of

AUDREY GARCIA
CLERK OF COURT

January. 2020.

{sf A. Blair Dunn
Signature of Attorney for Plaintiff
Name: A. Blair Dunn
Address:400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102
Telephone No.: (505) 750-3060
Fax No.:(505) 226-8500
Email Address: abdunn@ablairdunn-esg.com

By: /s/ Kayla Breceda
Deputy

P ; ag Cah ag,
wt <) Fey
ee

 

THIS SUMMONS IS ISSUED PURSUANT TO RULE 1-004 OF THE NEW MEXICO RULES OF CIVIL
PROCEDURE FOR DISTRICT COURTS.

Denika Bherman
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 36 of 67

RETURN
STATE OF NEW MEXICO 5
y 93.
COUNTY OF a:
E, being duly swor, on oath, stato tat 1 am over the age of cighteen (18) years and sot a pariy te this
lawsuit, and thal] served this.qummons inh YRS IE.  COUEY OF the ted A day of 7 Vein ewe tds
edt. by delivering a copy of this summons, with a copy of com plaint attached, in the following manner:

(check one box and fill in appropriate blanks)

{ | to the defendant __ _ (used when defendant accepis a copy of sxemmans apd
complaint ar refuses ig accept the Summons and complaint)

{ | to the defendant by [mail] {courier service] as provided by Rule 1-004 NMRA (used when service Is by
pial. oF commercial courier service).

After atiemptiog to serve the summons and complaint on the defendant by personal service ox by mail or
commercial courier service, by delivernig a copy of this summons, with a copy of complaint attached, m
the following manner:

fi to . __, aperson over fifteen (15) years of ave and residing at the usual place
of abode of defendant | _ , used when the defendant is not presently at place of
abode) asd by mailing by first class miail to the defendant-at ___ tinsert defendant's

last knawn mailing address) a copy of the summons and complaint,

{ Pte. , the person apparently in charge at the actual place of business of
employment of the defendant and by mailing by fist class. sual fo the deferdant at
_ Gnsert defendant’s business address) and by mailing the summons asd.
cons plaiat aint by first class mail t the defendant at Ginsert defendant's dast Axcown
mailing addre 553

 

 
 
 
   
 

 

 

 

TP ye ca ge “oe Corn (AR big . . a
10 noelieachéh Teeeye agent authorized to receive service of process for defendant
oA Pet cach a Data.
fF" to __» [parent] [guardian] [custodian] {conservator} [guardian ad
tHe] of defendant fused when defendant ix a minor or an incompetent
persar}.
i]t taame of person}, . ikke of

 

 

person authorized to receive service, Use this alterndtive when the defendant is a corporation or an
association subject io a suil under a comonan nanre, a land grant board of irustees, the State of New
Mexico orcs political subdivision).

 

  

 

 

 
 

 

Fees:
3 we ¢
& eS, by RP
. “eo hatare of person making service
roo,
? ‘ os epee TN EE
f ' AES Liao see AMICI PS
i \ Tithe (7 if any}
| = en

c

ad 2
\ ‘Sutsoritpeayl sivorn fo botore me way of _ At mn a Zan?

 

Nf G Lal LP .

fiiec notary or other officer men Le
shod to administer oaths

oe y

£ é
Andria bese.
Gi¥icial bile}
2

 

 

 

2
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 37 of 67

USE NOTE
1. Unless otherwise ordered by the court, this return is not to be filed with the court prior to service
of the summons and complaint on the defendant.
2. If service is made by the sheriff or a deputy sheriff of a New Mexico county, the signature of the
sheriff or deputy sheriff need not be notarized.

[Adopted effective August 1, 1988; as amended by Supreme Court Order 05-8300-01, effective March 1,
2005; by Supreme Court Order 07-8300-16, effective August 1, 2007; by Supreme Court Order
No. 12-8300-026, effective for all cases filed or pending on or after January 7, 2013.]
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 38 of 67

 

 

Court Telephone No.. 505-867-2376

srgs FILED
SUMMONS FOR COMPLAINT 43th JUDICIAL DISTRICT COURT
P ndoval County
Disiriet Court: Thirteenth Judicial District Court Case Number: 1-1329-CV-~2020- Ogi anon 0:47AM
‘ourt Address: 1500 Idala Rd. Bidg ANW . | AUDREYIGARCIA —
out ie NM BI7O04 ™ & judge: George P. Richwaid == CLERK OF THE COURT
Denika

Sherman _

 

Plaintiffs):
MICHABL LUCERO
vy

Defendant(s}:
TYSON FOODS, INC,
CARGILL MEAT SOLUTIONS, CORP,
38S USA FOOR COMPANY,
NATIONAL BEEF PACKING COMPANY,
LLC.

Dre feridant:
Name: TYSON FOODS, EXC.

Address: 205 8, Caronade Ave
Espanola, NM 87532-2792

g° y
Gy A ALT, whe ye)
~ ee xe
it’. Ce é. Cope
e Sys fein.
vd

 

 

 

 

 

TO THE ABOVE NAMED DEPENDANT(S): Take notice tinal
1. A Jawsnit has been fed against you. A copy of the lawsuit is attached. The Court issued dus Summons.

2 You

later than thirty (36) days from the date you are served with dhs Summons,

served with the Sumunona is determined by Rule 1-004 NMRA) The Court’s address is hsted above.

3.

yent reust give or mail a copy to the porson who signed the lawsuit.

4,

5.

if you do pat respond in writing,

writing and pay 4 jury fee.
&.
7.
lawyer at

AUDREY caRclan
CLERE OF COURT

By: _/s/ Ravie Breceda
Deputy

 

 

the Court may enicr jadement agamsl you as r
You are entitled to 4 jury trial in most types of lawaults. To ask for a fury trial, you must request one i

if you need an interpreter, you must ask for one in writing.
‘You may ay wis sh & to consul a eye ¥ on may contact the State Bar of New Mexico for help finding

_ 2020.

Janaary

Ast 4. Rizix Dunn

Signature of Attorney for Plaintiff
Name: A. Blair Dunn
Addresys:400 Gald Ave SW, Suite 1000
Albuquerque, NM 87102
Telephone No,: (505) 730-3060
Fax Wo. 305) 226-8500

Email Address: ahdunn@ablairdunp-esacots

 

i must respond #0 this lawsuit in writing. You must fle your written response w vith the Court no
(The date you are considered

Youmost file Gin person or by avail) your written. re sponse with the Court. Wher you file your response,

equested in the lawsuit.

THIS SUMMONS IS ISSUED PURSUANT TO RULE 1-004 GF THE NEW MEXICO RULES OF CIVIL

PROCEDURE FOR DISTRICT COURTS.
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 39 of 67

RETURN

 

1, being daly sworn, on oath, state that I an over the age of eighteen (18) years and not a A party to this
lawsuit, and that ] served this summons in fo Gis; ie

    

wih §
__ county on the Age day of Sead ieee Eg ye
, by delivering 2 copy of this summons, with a copy of complaint attached, m the follow ig mariner:

(check one box and fil in apprapriate blanks}

{ | to the defeadant (used when defendant accepts a copy af summons and
coniplaint or refuses to accepl the simmons and complaint)

[ ] to the defendant by finail] [courier service] as provided try Rule 1-04 NMRA (aed when service is by
pal er commercial courier service).

After attempting to serve the summons and complaint on the defendant by personal service or by mail or

curmmercial courier service, by delivering a copy of this surarnons, with a capy of complaint attached, in

the fallowin manner

f | to . a person over fifteen (15) years of age and residing at the usual place

 

of abode of defendant » (used when the defendant ts not presenily ut place of

abade} and by mailing by first class mail to the defendant al Casert defendant's

last known mailing address) a copy of the summons and complaint.

Raman

employment of the defendant and by mailing by first class mail to the defendant ai
Gnsert defendant's business address} and by mailiog the summons and

to _. the person apparently in charge at the actual place of business of

      

complaint by first class mail to the defendant a _ Unsert defendaat’s last known
2 ” “ee
tailing address), ip é “en c Brera shroes Seg fhawe

, an agent authorized to reveive service of process for defendant

 

 

. [parent] [ruardian] [custodian] [conservator] {euardian ad

 

litem} of defendant (used when defendaat is a minor or an incompetent
person),
{ | to (name of Perso}, . Gide of

 

 

person auihorized to recelye service. Use ihis alternative when the defendant is a corporation or an
association sudjeat to a siat under a common name, a land grant hoard of trustees, the State of New
Mextea ar any palitical subdivision).

 

 

at PR on gee .
Pees: 4g Pie OS af .

fF fo ay
LE (har ann oft fe 3
Signature of person. making service

 

 

a

 

Title (if ar)

f \ ww

i BN meer
Judge, ndtatry or other officer
authorized to administer oaths

 

Subseribed and sworn te before me this 10 day of Taya ly. Ze28
j

 

 

DPRICIAL SEAL
Baitricia Padiiq
NOTARY FUBLIC

 
    

 

Nd be 444
Official title 3

 

AS ne .
eX oO
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 40 of 67

FILED

13th JUDICIAL DISTRICT COURT
Sandoval County

1/17/2020 1:42 PM

STATE OF NEW MEXICO AUDREY GARCIA
COUNTY OF SANDOVAL CLERK OF THE COURT
THIRTEENTH JUDICIAL DISTRICT COURT KB
MICHAEL LUCERO,

on behalf of himself and others
similarly situated,

Plaintiff,

Vv. Case No. D-1329-C V-2020-00044

TYSON FOODS, INC,

CARGILL MEAT SOLUTIONS, CORP.,

JBS USA FOOD COMPANY,

NATIONAL BEEF PACKING COMPANY, LLC

Defendants.

AMENDED CLASS ACTION COMPLAINT

COMES NOW, Plaintiff Michael Lucero, by and through undersigned counsel of record
Western Agriculture, Resource and Business Advocates, LLP (A. Blair Dunn, Esq.) on behalf of
himself and all others similarly situated, alleges, with personal knowledge as to his own actions,
and upon information and belief as to those of others, the following against Defendants

(collectively, “Packers“ or “Defendants”):

NATURE OF THE ACTION

1. This is a proposed class-action complaint brought on behalf of one class and one subclass
(further defined infra), comprising ranchers and farmers who domestically sell cattle for beef that

is born, raised, and slaughtered in the United States that are placed in unfair competition with the
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 41 of 67

ground beef and muscles cuts of beef from imported lived cattle and beef sold by Defendants (the
"Products," as further defined below) that are deceptively labeled and marketed.

2. Country of Origin Labeling (Cool) is a mandatory U.S. labeling law enforced by the U.S.
Department of Agriculture (USDA) that requires retailers notify their customers with information
regarding the source of certain foods, also referred to as covered commodities. The Farm Security
and Rural Investment Act of 2002 (2002 Farm Bill), the 2002 Supplemental Appropriations Act
(2002 Appropriations), and the Food, Conservation and Energy Act of 2008 (2008 Farm Bill)
amended the Agricultural Marketing Act of 1946 (Act) to require retailers to notify their customers
of the country of origin of covered commodities. Covered commodities include muscle cuts of
beef (including veal), lamb, chicken, goat, and pork; ground beef, ground lamb, ground chicken,
ground goat, and ground pork; wild and farm-raised fish and shellfish; perishable agricultural
commodities; macadamia nuts; pecans; ginseng; and peanuts. Specifically, this applied to
regulations promulgated by USDA that prohibited beef imported post-slaughter or products
derived from animals imported for immediate slaughter were required to label with the originating
country and could not be held out exclusively as “Product of the U.S.”

3. COOL is not a food safety program. It is a consumer labeling and marketing law regulated
by the USDA's Agricultural Marketing Service.

4. As directed by the United States Congress through Public Law 114-113, the Consolidated
Appropriations Act of 2016, the U.S. Department of Agriculture’s (USDA) Agricultural Marketing
Service (AMS) issued a final rule in 2016 that amends the Country of Origin Labeling (COOL)
regulations by removing the requirements for muscle cuts of beef and pork, and ground beef and

pork. The Consolidated Appropriations Act of 2016 repealed these COOL requirements and
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 42 of 67

immediately after the legislation was passed, USDA stopped enforcing the COOL requirements
for beef and pork effective Dec. 18, 2015. USDA is thus considered to be silent as to COOL
regulations regarding beef and pork post 2015.

5. Since the 2015, Defendants have been labeling beef that is imported into the U.S. post
slaughter as “Product of the U.S.” or some similar label designed to give the impression that the
beef that the consumer is purchasing is from an animal born, raised and slaughtered in the United
States. Likewise, since 2015 Defendants have imported cattle for immediate slaughter or for
finishing in the United States and then labeled the products derived from those animals as “Product
of the U.S.” Since 2015, imports of beef to the United States are estimated to average $6.2 billion
annually.

6. Since 2015, Defendants have breached consumer trust and engaged in an unconscionable
trade practice by representing that some of their beef products are a “product of the U.S.” when
in fact, the products are not derived from domestically originating cattle misleading the consumer
and unfairly harming the American producers.

7. Since 2015, the average price to the consumer for beef products has dropped by 10% while
the average price paid to American producers of beef for their cattle has dropped by an average of
40%.

8. Currently Defendants are responsible for over 80% of the market share of beef sold in the
United States.

9. In order to clearly understand the impact that beef imports are having on the market and
their availability to consumers to understand their prevalence a conversion of live cattle to beef is

illustrative. The USDA counts imported live cattle and converts imported beef into a live cattle
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 43 of 67

equivalent. The agency uses a conversion factor of 592 pounds to determine the live cattle
equivalent. For example, 1 billion pounds of imported beef is the rough equivalent of 1.7 million
live cattle. As of 2019, Defendants as importers now control about 6.9 million cattle in the U.S.
market. Only the state of Texas, which controls about 12.6 million cattle exceeds the importers’
control. Neither Kansas nor Nebraska, which are the nation's second and third top cattle inventory
states, even rival Defendants in domestic cattle inventory.

10, Defendants’ misrepresentations about beef that is a “product of the U.S.” prompts
consumers to buy beef products with more confidence than they might otherwise have, and to pay
more for them than they otherwise would and allows Defendants to pay Plaintiff, the members of
the Class and the members of the sub-class significantly less for their cattle that actually originate
in the United States.

11. — Plaintiff Lucero, like most domestic producers ranches in an environmentally responsible
manner with concern for food safety standards and humane animal handling standards and expects
that consumers will rely on upon those actions in making a decision on purchasing beef.
Reasonable consumers who see Defendants’ representations about beef that is a “Product of the
USS.,” did not expect the Products to be derived from non-domestic cattle. Reasonable consumers
purchased the Products believing that they were supporting American producers, like Plaintiff
Lucero, by purchasing Products labeled “Product of the U.S.”

12. By deceiving consumers about the true origin of the Products, Defendants are able to sell
a greater volume of the Products, to produce cheaper products in other Countries, and to take away
market share from competitors as well as pay lower prices to domestic producers, like Plaintiff

Lucero, thereby increasing their own sales and profits.
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 44 of 67

13. | Because Defendants’ labeling and advertising of the beef products are false and misleading
to reasonable consumers in order to engage in unfair competition that harms American beef
producers, Plaintiff Lucero brings this case on behalf of himself and the members of the class and
subclass seeking injunctive and monetary relief, as set forth more fully below.
PARTIES

14. Plaintiff Michael Lucero is a resident of Sandoval County, New Mexico, and a long-time
producer of beef cattle with a multi-generational history of ranching in New Mexico. During the
class period (as further defined below), Plaintiff Lucero has produced beef cattle for sale into the

commercial beef market.

15. | While producing beef cattle born, raised and slaughtered in the United States, Plaintiff
actively engaged in conservation efforts to produce beef in an environmentally sound and socially
conscious manner. Plaintiff Lucero undertook these efforts, as do other American producers, so
that the American consumer could rely on their reputations as domestic producers when purchasing
beef upon representations that they were products of the United States or similar statements.
Consumers understood the representations about the origination of the Products to mean that the
they were purchasing beef from cattle born, raised and slaughtered in the United States on

operations such as Plaintiff’ s.

16. | Defendant Tyson Foods, Inc. is a Delaware corporation with its principal place of business

in Springdale, Arkansas.

17. Defendant Cargill Meat Solutions Corporation, is a Delaware corporation with its principal

place of business in Wichita, Kansas.

18. Defendant JBS USA Food Company, is a Delaware corporation with its principal place of
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 45 of 67

business in Greeley, Colorado.

19. Defendant National Beef Packing Company, LLC, is a Delaware corporation with its

principal place of business in Kansas City, Missouri.

20. Defendants manufacture and/or cause the manufacture of the Products, and market,
distribute, and sell the Products throughout the United States, including in New Mexico.
SUBSTANTIVE ALLEGATIONS

21. ‘In recent years, consumers have grown more concerned about health, sustainability, and
animal welfare, leading them to consider how their food is produced. This increased consideration
of food production has made consumers more reliant on domestically raised cattle in order to have
confidence that the beef they are purchasing meets those concerns, thus a product that is labeled
“Product of the U.S.” generates a confidence in the consumer that the beef that they are about to
purchase is from an American rancher or farmer, like Plaintiff Lucero, to that fulfills their socially
conscious and environmentally responsible concerns including concerns that the beef they are
about to consume isn’t contributing to serious environmental degradation such as what is being
experienced in the deforestation of Brazil.

22. Consumers now actively seek products that provide assurances regarding animal welfare,
food safety standards, environmentally sound production methods and support for the domestic
producers. Consumers (as Defendants know) are willing to pay more for products marketed in this
way than they are willing to pay for competing products that do not provide these assurances,
moreover is presented the choice between buying American beef and foreign beef consumers
overwhelmingly prefer American beef.

23. Defendants manufactures and markets a variety of products from the muscle cuts of beef
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 46 of 67

(the "Products") that are derived both from cattle born and raised in the United States and from
imported beef either live or slaughtered elsewhere.

24. Defendants represent to consumers that the Products (all of them, not just Products from
cattle born and raised in the USA) are “Products of the USA” even though some the Products they
are selling to consumers were derived from cattle that never drew a breath of American air, much
less were born here. The "Product of the U.S." packaging or similar labeling omitting where the
Product actually originated from leads consumers to believe, that the beef they are purchasing was
born and raised on an American ranch or farm.

I. The Reality of the Imported Beef or Live Cattle for the Products
Renders the Defendants’ Advertising False and Deceptive.

25. In contrast to what Defendants have told consumers, the Products are made from a mixture
of domestically born and raised cattle (actual “Product of the U.S.”) and imported beef
(approximately 3.06 billion pounds on average since 2014) as well as imported live cattle
(approximately 1.94 million head on average since 2014). Unbeknownst to consumers who believe
they are supporting exclusively American ranchers and farms raised according to that ethos they
understand to be associated to the beef industry in this Country, Defendants are misleading them
to use their patronage to support unknown, unqualified beef production practices, such as feedlot
shipping across the oceans in an environmentally damaging fashion or such as the environmental
devastation of deforestation of the Amazon Rain Forest for grazing witnessed in Brazil.

26. The packaging presents the Products as “Products of the U.S." or other similar
representations that are prominent on packaging, results in the representations are necessarily seen
by retail purchasers of the Products. Thus, representations made by Defendants regarding country
of origin made to the distributors or to retailers that repackage the meat such as grocers, Costco or

Sam’s Club results in a misleading and false representations being made to the consumer.
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 47 of 67

 

 
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 48 of 67

 

 
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 49 of 67

 

 

 

 

 

 

10
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 50 of 67

 

 

11
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 51 of 67

 

12
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 52 of 67

 

13
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 53 of 67

 

14
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 54 of 67

 

27. The packaging, with its "Product of United States" or “USDA Choice” with no accurate

representation of country of origin, prominently directs purchasers to assume that the Products are
actually derived from domestically born and raised cattle when in fact that may not be true at all.
28. — Inthe instance of the Costco packaging, the absence of the country of origin taken together,

with "USDA Choice” or other grading label, are intended to, and do, portray to consumers that

15
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 55 of 67

they are purchasing a “Product of the United States” which is contrasted to lamb which is required
to have accurate country of origin labeling.

29. In the case of “grass-fed beef” over 75% of the beef sold to consumers largely (80%) by
Defendants is from foreign cattle not beef that originates exclusively in the United States.

30. Contrary to the representations made by Defendants and passed on to retailers who make
the representations to the consumers, much of the beef in the Products is not actually a product of

the United States.

II. Defendants’ Have Deceived Consumers and Are Aware That Their Representations
Are False.

31. | America’s ranchers and farmers, like Plaintiff Lucero, have spent decades cultivating a
reputation as an environmentally and socially conscious beef industry. Since 2015, when USDA
went silent on COOL for beef and pork, Defendants have been able to benefit from that reputation,
and from the consumer trust it engenders, without necessarily operating the way that American
farmers and ranchers are reputed to do and then misused that consumer trust to pay domestic
producers 40% less on average per year since 2015 less for their born and raised American beef
that they sell alongside foreign beef to the consumer under the same labeling.

32. | Reasonable consumers rely on manufacturers, their reputation, and the information
provided in manufacturers' marketing in making purchase decisions, especially in purchasing food.
33. Reasonable consumers lack the information and scientific knowledge necessary to
ascertain the true source, quality, and nature of the beef products they purchase.

34. Reasonable consumers must, and do, rely on Defendants to report honestly where the

products originate.

35. | Reasonable consumers are misled and deceived by Defendants labeling as to where the

16
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 56 of 67

Products originate from and what that means for how the Product was produced.

36. Defendants made these false, misleading, and deceptive representations, and omitted the
true information that would counter them, knowing that consumers would rely upon the
representations and omissions in purchasing the Products.

37. In making the false, misleading, and deceptive representations and omissions at issue,
Defendants knew and intended for consumers to purchase the Products believing them to be
products of the United States when consumers might otherwise purchase a competing product,
from Plaintiff Lucero or others that are similarly situated, that was actually born, raised and
slaughtered in the United States.

38. In making the false, misleading, and deceptive representations and omissions at issue,
Defendants also knew and intended that consumers would purchase foreign beef believing that
they where purchasing something that represented a humane, environmentally sound and/or
socially responsible, production furthering Defendants’ private interest of increasing their profits
through the sale of what would otherwise be cheaper valued products to the consumer and
decreasing the sales of products that are truthfully marketed by its competitors and thereby
allowing them to American producers like Plaintiff Lucero less for their cattle.

39. Upon information and belief, Defendants have profited enormously to the detriment of
consumers and domestic producers from its falsely marketed products. It is understood that on
average per year since 2015 that imports for Defendants represents close to $6.2 Billion annually.
40. Defendants’ conduct in representing the Products as being products of the United States
deceived and/or is likely to deceive the public.

41. ‘To this day, Defendants continues to conceal and suppress the true origination of the

17
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 57 of 67

Products.

42. Defendants’ concealment tolls the applicable statute of limitations.

43. | Upon information and belief, Defendants have failed to remedy the problems with their
marketing, thus causing future harm to domestic beef cattle producers, as well as real, immediate,
and continuing harm.
44. Plaintiff Lucero and other members of the Class and Subclass will continue to suffer injury
if Defendants’ deceptive conduct is not enjoined. Plaintiff Lucero would like to continue raising
cattle for beef for sale to the consumers. But as a result of Defendants wrongful acts, Plaintiff
Lucero and other producers have been unfairly disadvantaged by the actions of Defendants in a
way that threatens the viability of their businesses that are already understood to have tight margins
or profitability. Absent an injunctive order, Plaintiff Lucero and other American beef producers
are prevented competing fairly in the market, and are otherwise at continued risk of real and
immediate threat of repeated injury, including an artificially suppressed price for their cattle.
45. Defendant has failed to provide adequate relief to members of the Class as of the date of
filing this Complaint.

JURISDICTION AND VENUE
46. This Court has subject matter jurisdiction under the New Mexico Constitution and the
Unfair Practices Act, NMSA 1978 57-12-1 ef seq..
47. This Court has personal jurisdiction over the parties in this case. Defendants conduct
business in New Mexico and avails itself of the laws of this State to market, promote, distribute,
and sell the Defendants’ Products to consumers throughout New Mexico.

48. Venue is proper in this District because substantial acts in furtherance of the alleged

18
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 58 of 67

improper conduct, including the dissemination of false and misleading information regarding the
nature, quality, and/or ingredients of the Products, occurred within this District; Plaintiff Lucero
resides in and ranches in this District; and Plaintiff Lucero brings this action under the laws of

New Mexico.

CLASS ALLEGATIONS

49. Plaintiff Lucero brings this action as a class action pursuant to NMRA Rule 1-023. Plaintiff

seeks to represent the following Class and Sub-Class:

(1) All ranchers and farmers in the United States who produced beef cattle for
commercial sale that were born, raised and slaughtered in the United States. ("Class").

(2) — All ranchers in New Mexico who produced beef cattle for commercial sale that
were born, raised and slaughtered in the United States ("New Mexico Sub-Class").

50. Excluded from the Class and New Mexico Sub-Class are (1) Defendants, any entity or
division in which any Defendants’ have a controlling interest, and Defendants’ legal
representatives, officers, directors, assigns, and successors; and (2) the judge to whom this case is
assigned and the judge's staff.

51. The requirements of I’ederal Rule of Civil Procedure 23 are satisfied:

A. Numerosity: The members of the Class and the New Mexico Sub-Class are so
numerous that joinder of all members is impracticable. While the exact number of Class
members is currently unknown to Plaintiff Lucero, based on the known number of ranchers and
farmers commercially operating to sell cattle for beef in the United States and New Mexico,
Plaintiff Lucero estimates that each numbers greater than 45, if not more.

B. Commonality: There are questions of law and fact that are common to the Class

members and that predominate over individual questions, and therefore, the requirements of

19
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 59 of 67

Rule 23(b)(3) are met. The common questions of law and fact include the following:

i. Whether Defendants materially misrepresented, either through

express or implied representations, that the muscle cut of beef in the
Products originated exclusively from the United States;

ii. Whether Defendants misrepresented and/or failed to disclose material
facts concerning the Products;

iii. Whether Defendants’ labeling, marketing, and sale of the Products as
products of the United States constitutes unfair, deceptive,
fraudulent, or unlawful conduct;

iv. Whether Defendants procured and has retained ill-gotten gains from
members of the Class;

v. Whether Defendants’ conduct injured domestic beef producers and, if
so, the extent of the injury;

vi. Whether Plaintiff Lucero and the Class or New Mexico Sub-Class
members are entitled to injunctive relief, and

vii. The appropriate remedies for Defendants’ conduct.

C. Typicality: Plaintiff Lucero’s claims are typical of the claims of the Class and New
Mexico Sub-Class because Plaintiff Lucero suffered the same injury-i.e., Plaintiff Lucero was
economically harmed by being unfairly able to compete in the market as a result of Defendants’
misleading representations and omissions about the origination of those cattle for the Products.

D. Adequacy: Plaintiff Lucero will fairly and adequately represent and protect the

interests of the members of the Class and the New Mexico Sub-Class. Plaintiff Lucero does

20
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 60 of 67

not have any interests that are adverse to those of the Class members or New Mexico Sub-
Class members. Plaintiff Lucero has retained competent counsel experienced in class action
litigation and intends to prosecute this action vigorously.

E. Superiority: A class action is superior to other available methods for the fair and
efficient adjudication of this controversy. Class action treatment will permit a large number of
similarly situated persons to prosecute their common claims in a single forum simultaneously,
efficiently, and without the unnecessary duplication of effort and expense that numerous
individual actions would engender. Since the damages suffered by individual Class members
are relatively small, the expense and burden of individual litigation make it virtually impossible
for the Class members to seek redress for the wrongful conduct alleged.

52. The prerequisites for maintaining a class action for injunctive or equitable relief under
NMRA 1-023 are met because Defendants have acted or refused to act on grounds generally
applicable to the Class and to the New Mexico Sub-Class, thereby making appropriate final

injunctive or equitable relief with respect to the Class as a whole.

CAUSES OF ACTION

FIRST CAUSE OF ACTION

Violation of the New Mexico Unfair Practices Act
(On Behalf of Plaintiff and the New Mexico Subclass)

53. Plaintiff Lucero repeats the allegations in all the foregoing paragraphs as if fully set forth
herein.
54. Plaintiff Lucero brings this claim on his own behalf and on behalf of the New Mexico

Subclass.

55. | The Unfair Practices Act (N.M.S.A. §§ 57-12-1 et seg. ("UPA")) declares unlawful all

21
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 61 of 67

“Tulnfair or deceptive trade practices and unconscionable trade practices in the conduct of any
trade or commerce." N.M.S.A. § 57-12-1. The UPA is to be liberally construed to protect the public
and encourage fair and honest competition.

56. Defendants have acted unfairly and deceptively, in violation of the UPA, by
misrepresenting to consumers that the muscle cuts of beef in the Products originates exclusively
from American ranchers and farmers like Plaintiff Lucero and other similarly situated in order to
capitalize on the reputation of those domestic producers. This representation was likely to mislead
consumers acting reasonably under the circumstances and did mislead consumers acting
reasonably under the circumstances.

57. Having made these representations, Defendants have acted unfairly and deceptively, in
violation of the UPA, by omitting information about the actual origination of the beef in the
Products a great amount of which originates from imports of beef and imported foreign cattle. This
omission was likely to mislead consumers acting reasonably under the circumstances, and did
mislead consumers acting reasonably under the circumstances, so that Defendants could pay
Plaintiff and the Class and sub-Class members less for their domestically originated cattle for beef.
58. Defendants’ representations and omissions were material to consumers. Defendants
representations and omissions led consumers to believe that the Products were derived from
American ranches and farms with a reputation of humane standards, food safety protections, and
being environmentally responsible. Defendants’ representations and omissions led consumers to
purchase imported Products, to purchase more of those Products, and/or to pay a higher price for
the Products than they otherwise would have, while at the same time paying domestic producers

like Plaintiff Lucero 40% less on average per year for their cattle.

22
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 62 of 67

59. Although it is not necessary for Plaintiff Lucero to prove that Defendants intended to act
unfairly or deceptively, on information and belief, Defendants did so intend, and did knowingly
capitalize on the reputation of domestic beef producers to make material representations and
omissions to consumers in New Mexico and across the nation.

60. Defendants acted with malice, ill will, or wanton conduct in deceiving New Mexico
consumers about how their purchasing dollars are being spent, and whether they are supporting
domestic producers, or unwittingly spending in support of foreign beef operations associated with
environmental degradation. Defendants acted with malice, ill will, or wanton conduct in deceiving
New Mexico consumers who wish to support environmentally responsible socially conscious New
Mexico and USA-based businesses like that of Plaintiff Lucero and other domestic producers.

61. Pursuant to NMSA § 57-12-10, a person who sustains injury or damages as a result of
practices prohibited by UPA may sue for equitable relief and to recover damages or return of
consideration. Plaintiff Lucero sustained injury and damages by receiving less for his cattle that
he would have in fair competition that disclosed the actual origin of the beef the consumers bought.
62. Plaintiff Lucero brings this claim for violation of the UPA on his own behalf, and on behalf
of other New Mexico ranchers who were paid less for their cattle as a result of Products labeled as
products of the United States being sold to consumers that were not genuinely products of the
United States. Plaintiff Lucero is a "person" pursuant to NMSA § 57-12-2 that has been harmed
by the unfair competition created by the unconscionable trade practices of Defendant.

63. Plaintiff Lucero and members of the New Mexico Subclass are entitled to:
a. equitable relief;

b. actual damages or the sum of one hundred dollars ($100), whichever is
greater;

23
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 63 of 67

c. exemplary damages up to three times actual damages or three hundred dollars
($300), whichever is greater; and

d. attorneys’ fees and cost.

NMSA § 57-12-10.
COUNT II

Unjust Enrichment
(On Behalf of Plaintiff and the Class)

64. Plaintiff Lucero repeats the allegations in all the foregoing paragraphs as if fully set forth
herein.

65. Plaintiff Lucero brings this claim on his own behalf and on behalf of the Class.

66. As the intended, direct, and proximate result of Defendants' conduct, Defendants have been
unjustly enriched through sales imported Products at the expense of Plaintiff Lucero and the Class
members.

67. Under the circumstances, it would be against equity and good conscience to permit
Defendants to retain the ill-gotten benefits that they received from acting unfairly in competition
with Plaintiff Lucero and the Class members by misleading consumers so that they could increase
profits while diminishing the amounts paid to Plaintiff Lucero and the Class members for their

cattle produced for beef.
PRAYER FOR RELIEF

Plaintiff Lucero, on his own behalf and on behalf of the Class and the New Mexico
Subclass, prays for the following relief:
A. An order certifying the Class and New Mexico Subclass under Rule 23 of the New

Mexico Rules of Civil Procedure and naming Plaintiff Lucero as Class and New Mexico

24
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 64 of 67

Subclass Representative and his attorneys as Class Counsel;
B. A declaration that Defendants are financially responsible for notifying Class and New
Mexico Subclass members of the pendency of this suit;

C. An order declaring that Defendants’ conduct violates the New Mexico UPA;

D. An order providing appropriate equitable relief in the form of an injunction against
Defendants' unlawful and deceptive acts and practices, and requiring proper, complete, and
accurate representation, packaging, and labeling of the Products,

E. An order providing appropriate equitable relief in the form of an injunction against
Defendants’ unlawful and deceptive acts and practices, and requiring that Defendants remove and
refrain from making representations on the Products’ packaging that beef that is not born, raised
and slaughtered in the US is exclusively a product of the US and requiring that any Products from
cattle that are not bor, raised and slaughtered in the US be labeled in a way to disclose the accurate

and complete origination of the Product;

F, Actual damages for members of the New Mexico Subclass pursuant to NMSA § 57-12-10;

G. Exemplary damages of 3 times the actual damages for members of the New Mexico
Subclass pursuant to NMSA § 57-12-10;
H. Restitution for members of the Class to recover Defendants’ ill-gotten benefits;

J. An order finding in favor of Plaintiff Lucero and the Class and New Mexico Subclass on

all counts asserted herein;

K. Prejudgment interest on all amounts awarded;
L. An order of restitution and all other forms of equitable monetary relief:
M. Injunctive relief as the Court may deem appropriate; and

25
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 65 of 67

N. An order awarding Plaintiff Lucero, the Class and New Mexico Subclass their attorneys’

fees and expenses and costs of suit.

CERTIFICATE OF SERVICE

Respectfully submitted,

WESTERN AGRICULTURE, RESOURCE
AND BUSINESS ADVOCATES, LLP

/s/ A. Blair Dunn

A. Blair Dunn, Esq.

400 Gold Ave SW, Suite 1000
Albuquerque, NM 87102
(505) 750-3060
abdunn@ablairdunn-esq.com

I HEREBY CERTIFY that a true and correct copy of the foregoing Jury Demand will be served upon

Defendants via USPS as follows:

Tyson Foods, Inc.

c/o Registered Agent

206 S. Coronado Ave.
Espanola, NM 87532-2792

Cargill Meat Solutions Corp.
c/o Registered Agent

1108 E. South Union Ave.
Midvale, UT 84047

JBS USA Food Company
c/o Registered Agent
1900 W. Littleton Blvd.
Littleton, CO 82012

National Beef Packing Company, LLC
c/o Registered Agent

120 South Central Ave.

Clayton, MO 63015

/s/ A. Blair Dunn
A. Blair Dunn, Esq.

26
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 66 of 67

FILED
13th JUDICIAL DISTRICT COURT
Sandoval County

STATE OF NEW MEXICO 4/17/2020 1:42 PM
COUNTY OF SANDOVAL AUDREY GARCIA
THIRTEENTH JUDICIAL DISTRICT COURT CLERK OF ies COURT
MICHAEL LUCERO,
on behalf of himself and others
similarly situated,

Plaintiff,
v. Case No. D-1329-CV-2020-00044
TYSON FOODS, INC,

CARGILL MEAT SOLUTIONS, CORP.,
JBS USA FOOD COMPANY,
NATIONAL BEEF PACKING COMPANY, LLC

Defendants.
JURY DEMAND
COMES NOW, Plaintiff Michael Lucero, by and through his attorneys of record,
Western Agriculture, Resource and Business Advocates, LLP (A. Blair Dunn, Esq.) and pursuant
to NMRA 1-038, hereby demands trial of factual issues by a jury of Six (6) persons and deposits
herewith the sum of One Hundred Fifty Dollars ($150.00) with the Clerk of the Court as

required.

Respectfully Submitted,

Western Agriculture, Resource and
Business Advocates, LLP

/S/ A. Blair Dunn

A. Blair Dunn, Esq.

400 Gold Ave. SW, Suite 1000
Albuquerque, NM 87102
(505) 750-3060
Case 1:20-cv-00106-KWR-SMV Document 1-1 Filed 02/05/20 Page 67 of 67

CERTIFICATE OF SERVICE

I HEREBY CERTIFY that a true and correct copy of the foregoing Jury Demand will be

served upon Defendants via USPS as follows:

Tyson Foods, Inc.

c/o Registered Agent

206 S. Coronado Ave.
Espanola, NM 87532-2792

Cargill Meat Solutions Corp.
c/o Registered Agent

1108 E. South Union Ave.
Midvale, UT 84047

JBS USA Food Company
c/o Registered Agent
1900 W. Littleton Blvd.
Littleton, CO 82012

National Beef Packing Company, LLC
c/o Registered Agent

120 South Central Ave.

Clayton, MO 63015

/s/._A. Blair Dunn
A. Blair Dunn, Esq.

Jury Demand

Page 2 of 2
